

115 HR 4234 IH: Preparing Homeless Youth for Education and Employment Act
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4234IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Renacci (for himself, Mr. Kilmer, Mr. Stivers, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the McKinney-Vento Homeless Assistance Act to authorize college and career counseling for
			 homeless children and youths.
	
 1.Short titleThis Act may be cited as the Preparing Homeless Youth for Education and Employment Act. 2.College and career counseling for homeless children and youthSection 723(d) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433(d)) is amended by adding at the end the following:
			
 (17)The provision of in-person dropout prevention and college and career counseling services to homeless children and youths, which may include counseling related to employability skills, the credits needed to graduate and pursue higher education, the financial aid and scholarship processes, or exploration of postsecondary education opportunities..
		